Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 1 of 23

Kirk D.Wiliiams
682 Plaza Avenue, Unit#A |

Sacramento CA 95815 Fi L - D) |

kirkdwii@gmail.com
MAR - 6 2020

kirkdwilliamsOO@gmail,com

CLERK, U.S. DISTRI RT
- EASTERN sin capron
(916)349-5009 e al

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
2:20-cV 0515 TLN EFB PS

KIRK D. WILLIAMS CASE NO -

PLAINTIFF, JURY TRIAL DEMANDED
V
AMAZON. COM. INC

DEFENDANT,

INTRODUCTION
Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 2 of 23

1. Plaintiff KIRK D. WILLIAMS, on behalf of himself and others similarly
situated asserts the following claims against Defendant AMAZON.COM,
INC. as follows.

2. Plaintiff is a visually-impaired and legally blind person who requires audio
capacity as effective communication and he uses screen-reading software
to read website content using his computer. Plaintiff uses the terms
“blind” or “visually-impaired” to refer to all people with visual
impairments who meet the legal definition of blindness in that they have
a visual acuity with correction of less than or equal to 20 x 200. Some
blind people who meet this definition have limited vision. Others have no
vision.

3. Based on a 2010 U.S. Census Bureau report, approximately 8.1 million
people in the United States are visually impaired including 2.0 million who
are blind, and according to the American Foundation for the Blind’s 2015
report, approximately 379,000 visually impaired persons live in the State
of California.

4. Plaintiff brings this civil rights action against AMAZON.COM, INC.
(“Defendant” or “Company”) for its failure to design, construct, maintain,
and operate its website to be fully accessible to and independently usable
by Plaintiff and other blind or visually-impaired people. Defendant’s
denial of full and equal access to its website, and therefore denial of its
products and services offered thereby and in conjunction with its physical
locations, is a violation of Plaintiff's rights under the Americans with
Disabilities Act (“ADA”).

5. Because Defendant’s website, WWW.AMAZON.COM (the “Website” or
“Defendant’s Website ”), is not equally accessible to blind and visually-
impaired consumers, it violates the ADA. Plaintiff seeks a permanent
injunction to cause a change in Defendant’s corporate policies, practices,
and procedures so the Defendants corporate policies, practices, and
procedures, so that Defendant’s website will become and remain
accessible to blind and visually-impaired consumers.

JURISDICTION AND VENUE
Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 3 of 23

6. This Court has subject-matter jurisdiction over this action under 28 U.S.C
* 1331 and 42 U.S>C *12181, as Plaintiff’s claim arise under Title Ill of the
ADA, 42 U.S.C. *12181, et seq., and 28 U.S.C. * 1332.

7. This court has supplemental jurisdiction under 28 U.S.C *1376 over
Plaintiffs _California’s Disability discrimination provisions promulgated by
California Civil Code 51(a) cited as the California Unruh Act, and Civil Code
54.1.(a)(1) cited as California Disabled Person Act.

8. Venue is proper in this district under 28 U.S.C. * 1391 and
(b)(1) and (2) because Plaintiff resides in this District, Defendant conducts
and continues to conduct a substantial and significant amount of business
in this District, Defendant is subject to personal jurisdiction in this District,
and a substantial portion of the conduct complained of herein occurred in
this District.

9. Defendant is subject to personal jurisdiction in this District,. Defendant
has been and is committing the acts or omissions alleged herein in the city
of Sacramento that caused injury and violated rights promulgated by the
ADA, which prescribes to Plaintiff and to other blind and other visually-
impaired consumers. A substantial part of the acts and omissions giving
rise to Plaintiffs claims occurred in this district: on separate occasions,
Plaintiff has been denied the full use and enjoyment of the facilities,
goods, and services of Defendant’s Website with respect to Defendant’s
locations in the county of Sacramento These, barriers that Plaintiff
encountered have caused a denial of Plaintiffs full and equal access in the
past, and now deter Plaintiff on a regular basis from visiting Defendant’s
website such as “Whole Food Market located at 4315 Arden Way,
Sacramento California Plaintiff attempting to obtain about Defendant’s
affiliated stores (locations and hours and other important information) in
addition Amazon owns and operates six physical stores in the State of
California, county of Sacramento.

10. This Court is empowered to issue a declaratory judgement under 28 U.S.C
**2201 and 2202.

THE PARTIES
11. The Plaintiff Kirk Williams, at all relevant times, is a resident of
Sacramento, CA. Plaintiff is a blind, visually-impaired handicapped person
and a member of a protected class of individuals under the ADA, 42 U.S.C.
* 12102(1)-(2), and the regulations implementing the ADA set forth at 28
Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 4 of 23

CFR ** 360.101 et seq., and the California Unruh A(CUA) and California
Disabled Person Act (CDPA).

12. Defendant AMAZON.COM, INC. is and was at all relevant times herein a
Foreign Corporation with its principal executive offices in Seattle, WA.
and is doing business in the State of California. Amazon is the largest
Internet-based retailer in the world. It sells a large variety of consumer
goods such as books, CD’s, DVD’s soft wear, electronics, apparel,
furniture, food, toys. Many millions of consumers in City and County of
Sacramento, and State log onto the Amazon website at least weekly and
make millions of purchases annually. Consumers also patronize
Defendant statewide, and that the Defendant maintains contracts with
the Cooperative purchasing group U.S. Communities, estimated to be
worth $5.5 billion and the Defendant is the vendor’s choice for the United
States government.

13. Amazon sells its product throughout the United States. Millions of
Amazon customers are located in the State of California, Amazon’s
website provides to the public important goods and services. Defendant’s
Website provides consumers with access to an array of goods and services
including information about their vast array of goods and services,
manufacturer warranties, rewards program, special promotions, gift
cards, prior purchase history, recommended products and services, return
policies and shipping and delivery.

14. Amazon owns and operates Whole Food Market California, Inc., which is
in itself a large corporation that uses counter top terminals to process
credit card and debit card purchases but that transaction machines are
inaccessible to the blind and visually impaired, and that

(until recently, a separate public corporation) which sells food and other
related products throughout the United States including a large number
of retail stores in the City and County of Sacramento, and throughout the
State of California, Consumers can return products that they purchase on
the Amazon website at numerous Whole Food retail stores at “Amazon
lockers” located in the Whole Food Market retail stores at “Amazon
Locker or at other major retail stores that have contracted with Amazon.
As a result of the “Amazon lockers” and the purchase and complete
control of Whole Food Market retail stores.

15.Defendant’s retail stores are public accommodations within the definition
of Title Ill of the ADA,, 42 U.S.C * 12181(7)(F). Defendant’s Website is a
Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 5 of 23

service, privilege, or advantage that is heavily integrated with
Defendant’s physical retail clothing stores and operates as a gateway
thereto.

NATURE OF ACTION

16. The internet has become a significant source of information, a portal, and
a tool for conducting business, doing everyday activities such as shopping,
learning. Banking, researching, as well as many other activities for
sighted, blind and visually-impaired persons alike.

17. In today’s tech-savvy world, blind and visually-impaired people have the
ability to access websites using keyboards in conjunction with screen
access software that vocalizes the visual information found on a computer
screen or displays the contest on a refreshable Braille display, moreover,
the duty to provide access, or to provide axillary aids and/or reasonable
accommodation to ensure effective communication with the blind and
visually impaired is the responsibility of the defendant. And that Audio is
the least restrictive mode of communication and the onus of providing
such services are on the corporation. The defendant is receiving
government funds, maintaining contracts with the government, and is
open to the general public. Therefore, failure to provide axillary aids
and/or accommodations is in violation of the ADA.

18.Blind and visually and visually-impaired users of Windows operating
system-enabled computers and devices have seral screen reading
software programs available to them. Some of these programs are
available without the user having to purchase the program separately.
Job Access With Speech, otherwise known as “JAWS” is currently the
most popular, separately purchased and downloaded screen-reading
software program available for a Windows computer, nevertheless, the
Defendant bears the legal obligation to ensure nondiscrimination on the
basics of disability.

19.For screen-reading software to function, the information on a website
must be capable of being rendered into text. If the website is not capable
of being rendered into text, the blind or visual-impaired user is unable to
access the same content available to sighted users.

20.The international website standards organization the World Wide Web
Consortium, known throughout the world as W3C, has published version
2.0 of the Web Content Accessibility Guidelines (“WCAG 2.0”) WCAG 2.0
are well established guidelines for making websites accessible to blind
Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 6 of 23

and visually impaired people. These guidelines are universally followed
by most large businesses entities and government agencies to ensure
their websites are accessible. Many Courts have also established WCAG
2.0 as the standard guideline for accessibility.

21.Non-compliant websites pose common barriers encountered by blind and
visually impaired persons include but are not limited to, the following:

a.
b.

A text equivalent for every non-text element is not provided;
Title frames with text are not provided for identification and
navigation;

Equivalent text is not provided when using scripts;

. Forms with the same information and functionality as for sighted

persons are not provided;

. Information about the meaning and structure of content is not

conveyed by more than the visual presentation of content;
Text cannot be resized without assistive technology up to 200%
without losing content or functionality;

. If the content enforces a time limit, the user is not able to extend,

adjust or disable it;

. Web pages do not have titles that describe the topic or purpose;

The purpose of each link cannot be determined from the link text
alone or from the link text and its programmatically determined
link context;

One or more keyboard operable user interface lacks a mode of
operation where the keyboard focus indicator is discernible;

. The default human languages of each web page cannot be

programmatically determined;
When a component receives focus, it may initiate a change in
context;

. Changing the setting of a user interface component may

automatically cause a change of context where the user has not
been advised before using the component;

. Labels or instructions are not provided when content requires user

input, which include captcha prompts that require the user to verify
that he or she is not a robot;

. In content which is implemented using markup languages, elements

do not have complete start and end tags, elements are not tested
Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 7 of 23

according to their specification, elements may contain duplicate
attributes and/or any ID’s are not unique:

p. Inaccessible Portable Document Format (PDF’s);and

q. The name and role of all user Interface elements cannot be
programmatically set; determined; items that can be set by the
user cannot be programmatically set; and/or modification of
changes to these items is not available to user agents, including
assistive technology.

r. The Website is not independently usable and that ADA applies to
websites and apps, the ADA’s “auxiliary aids and services” section
42 U.S.C. §12182(b)(2)(A)(iii), which requires that covered entities
provide auxiliary aids and services to ensure that individuals with
disabilities are not excluded from accessing the services of a place
of public accommodation” in this case, from using the website.

STATEMENT OF FACTS
Defendant’s Barriers on its Website

22. Defendant offers commercial website, WWW.AMAZON.COM, to the
public. The website offers features which allow all consumers to access
goods and services which Defendant offers in connection with their
locations. The goods and services offered by Defendant on its website
include, but are not limited to the following, which allow consumers to
find information about their vast array of goods and services,
manufactory’s warranties, rewards program, special promotions, gift
cards, prior purchase history, recommended products and services.
Return policies and shipping and delivery.

23.It is upon information and belief, Defendant’s policy and practice to deny
Plaintiff, along with other blind or visually impaired users, access to
Defendant’s website, and Plaintiff is a visually impaired and legally blind
person, who can not use the computer without the assistance to
therefore specifically deny the goods and services that are offered and are
heavily integrated with Defendant’s retail stores, Due to Defendant’s
failure and refusal to remove access barriers to its website, Plaintiff and
visually impaired persons have been and are still being denied equal
access to Defendant’s retail stores and numerous goods, services, and
benefits offered to the public through the website.

7
Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 8 of 23

24.Plaintiff is a visually impaired person, who cannot use the computer
without the assistance of screen-reading software, and /or use requires
independent audio output constructed in the website independent of any
other source, however a proficient JAWS screen-reader user it to access
the internet. Plaintiff has visited the website on separate occasions using
JAWS screen-reader. However, Defendant’s failure to provide audio
capability through its website is a denial of full and equal access to goods
and services offered to the public.

25.Plaintiff is a visually impaired person and during Plaintiff visits to the
website the last occurring in 2019. Plaintiff encountered multiple access
barriers that denied Plaintiff full and equal access to the facilities, goods
and services offered to the public and made available to the public; and
that denied Plaintiff the full enjoyment of the facilities, goods, and
services of the Website, as well as to the facilities, goods, and services of
Defendant’s physical locations in New York by being unable to learn more
information about their vast array of goods and services, manufacturer
warranties, rewards program, special promotions, gift cards, prior
purchase history, recommended products and services, return polices and
shipping and delivery.

26. While attempting to navigate the Website, Plaintiff encountered multiple
accessibility barriers for blind or visually-impaired people that include,
but are not limited to, the following:

a. Lack of Alternative Text (“alt text”), or a text equivalent. Alt-text is
an invisible code embedded beneath a graphical image on a
website. Web accessibility requires that alt-text be coded with
each picture so that screen-reading software cans peak the alt-text
where a sighted user sees pictures, which includes captcha
prompts. Alt-text does not change the visual presentation, but
instead a text box Shows when the mouse moves over the picture.
The lack of alt-text on these graphics prevents screen readers from
accurately vocalizing a description of the graphics. As a result,
visually-impaired Amazon customers are unable to determine what
is on the website, browse, look for retail clothing stores and
locations and hours of operation, check out Defendant’s services,
rewards program, gift cards, return policies and shipping & delivery;
Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 9 of 23

b. Empty Links That Contain No Text causing the function or purpose
of that link to not be presented to the user. This can introduce
confusion for keyboard and screen-reader users;

c. Redundant Links where adjacent links go to the same URL address
which results in additional navigation and repetition for keyboard
and screen-reader users; and

d. Linked Images Missing Alt Text, which causes problems if an image
within a link contains no text and that image does not provide alt-
text. A screen reader then has no content to present the user as to
the function of the link, including information contained in PDFs.

e. A lack of providing auxiliary aids to achieve effective
communication for the blind and visually impaired persons to allow
access to the goods and services

Defendants Must Remove Barriers to its Website

27 Due to the inaccessibility of Defendant’s Website; Blind and visually-impaired customers such as
plaintiff, who need screen-reader, and audio capacity, cannot fully equally use or enjoy the facilities,
goods, and services Defendant offers to the public on its Website. The access barriers Plaintiff
encountered have caused a denial of Plaintiff's full equal access in the past, and now deter Plaintiff ona
regular basis from accessing the Website.

28 These access barriers on Defendant’s Website have deterred Plaintiff from
visiting Defendant’s store location and enjoying them equal to sighted
individuals because: Plaintiff was unable to find the location and hours of
operation of Defendant’s physical retail stores on its Website, preventing
Plaintiff from visiting the locations, Plaintiff intends to visit Defendant’s retail
stores in the future if he could access their website in order to return
merchandise that he may want to return to Amazon

29. If the Website was equally accessible to all, Plaintiff could independently
navigate the Website and complete a desired transaction as sighted individuals
do.

30. Through his attempts to use the Website, Plaintiff has actual knowledge of
the access barriers that make these services inaccessible and not independently
usable by the blind and visually impaired people.

31. Because simple compliance with the WCAG2.0Guidelines would provide
Plaintiff and other visually impaired consumers with equal access to the
Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 10 of 23

Website, Plaintiff alleges that Defendant has engaged in acts of intentional
discrimination including but not limited to, the following policies or practices:

a. Constructing and maintaining a website that is inaccessible to vision
ally-impaired individuals including Plaintiff;

b. Failure to construct and maintain a website that is sufficiently
intuitive so as to be equally accessible to visually-impaired individuals, including
Plaintiff and

c. Failure to take action to correct access barriers in the face if
substantial harm and discrimination to the blind and visually-impaired
consumers, such as Plaintiff, as a member of a protected class.

d. failing to provide independently usable website due to lack of audio
capability

32. Defendants therefore uses standards, criteria or methods of
administration that have the effect of discriminating or perpetuating the
discrimination of others, as alleged herein.

33. The ADA expressly contemplates the injunctive relief that Plaintiff seeks
in this action. In relevant part, the ADA requires:

In the case of violation of . . . this title injunctive relief shall include an
order to alter facilities to make such facilities readily accessible to and usable by
individuals with disabilities... Where appropriate, injunctive relief shall also
include requiring the modifications of a policy. ..

42 U.S.C. Sec. 12188(a)(2).

34 Because Defendant’s Website have never been equally accessible, and
because Defendant lacks corporate policy that is reasonably calculated to cause
its Website to become and remain accessible. Plaintiff invokes 42 U.S.C. Sec.
12188(a)(2) and seeks a permanent injunction requiring Defendant to retain a
qualified consultant acceptable to Plaintiff(“Agreed Upon Consultant”) to assist
Defendant to comply with WCAG 2.0 guidelines for Defendant’s website. The
Website must be accessible for individuals who use computers, laptops, and
smart phones, moreover, Defendant’s Website should be independently
unusable, and readily available to provide access to all individual with a
disability. Plaintiff seeks that this permanent injunction requires Defendant to
cooperate with the agreed Upon Consultant to:

10
Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 11 of 23

a. Train Defendant’s employees and agents who develop the Website on
accessibility compliance under the WCAG 2.0 guidelines;

b. Regularly check the accessibility of the Website under the WCAG 2.0
guidelines:

c. Regularly test accessibility by blind or vision-impaired persons to ensure
that Defendant’s Website complies under WCAG2.0 guidelines: and

d. Develop policy accessibility policy that is clearly disclosed on Defendant’s

e. Website, with contact information for users to report accessibility-related
problems and require that any third-party venders who participate on its
Website to be fully accessible to the disabled by confirming with WCAG2.0
criteria.

35. ‘If the website was accessible, Plaintiff and similarly situated blind
and visually-impaired people could independently view goods and service
items, locate Defendant’s retail stores and hours of operation, shop for
and other wise research related goods and services available via the
Website.

36. Although Defendant may currently have centralized policies
regarding maintaining and reporting its Website, Defendant lacks a plan
and policy reasonably calculated to make them fully and equally accessible
to, and independently usable by, blind and other visually-impaired
consumers.

37. The defendants have, upon information and belief, invested
substantial sums in developing and maintaining the defendants’ website
and the defendants have generated significant revenue from the
defendants’ website. These amounts are far greater than the associated
cost of making the defendants’ website equally accessible to visually
impaired customers.

38. Without injunctive relief, Plaintiff and other visually-impaired
consumers will continue to be unable to independently use the Website,
violating their rights.

CLASS ACTION ALLEGATIONS

39. Plaintiff, on behalf of himself and others similarly situated, seeks to
certify a nationwide class under Fed. R. Civ. P. 23(a) and 23(b): all legally

11
Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 12 of 23

blind individuals in the United States who have attempted to access
Defendants Website and as a result have been denied access to the equal
enjoyment of goods and services offered in Defendant’s website and
physical locations, during the relevant statutory period.

40. Plaintiff, on behalf of himself and all others similarly situated, seeks
certify a the city of Sacramento subclass under Fed. R. Civ. P. 23(a) and 23
(b)(2): all legally blind individuals in the State of California who have
attempted to access Defendant’s Website and as a result have been denied
to access to the equal enjoyment of goods and services offered in
Defendant’s website and physical locations, during the relevant statutory
period.

41. Plaintiff, on behalf of himself and all others similarly situated,
seeks certify a Sacramento City subclass under Fed. R. Civ. P. 23(a) and
23(b): all legally blind individuals in the City of Sacramento who have
attempted to access Defendant’s Website and as a result have been denied
access to the equal enjoyment of goods and services offered in
Defendant’s website and physical locations, during the relevant statutory
period.

42. Common questions of law and fact exist amongst Class, including:

a. Whether Defendant’s Website is a “public accommodation” under
the ADA;

b. Whether Defendant’s Website is a “place or provider to public
accommodations” under the UCRA,Civil Code Sec.51 et seq. with
respect to its WebsiteAmazon.Com

Whether Defendant’s Website denies the full and equal enjoyment of its
goods, services, facilities, privileges, advantages, or accommodations to
people with visual disabilities, violating the NYSHRL or NYCHRL.

43. Plaintiff’s claims are typical of the Class and the Subclasses. The
Class and the Subclasses, similarly to the Plaintiff, are severely visually
impaired or otherwise blind, and claim that Defendant has violated the
ADA, UCRA, Civil Code Sec. 51 by failing to update or remove access
barriers on its Website so it can be independently accessibly to the Class
and Subclasses.

12
Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 13 of 23

44. Plaintiff will fairly and adequately represent and protect the
interests of the Class and Subclass Members because Plaintiff has
retained and is represented by counsel competent and experience in
complex class action litigation, and because Plaintiff has no interests
antagonistic to Class Members. Class certification of the claims is
appropriate under FED. R. Civ. P. 23(b)(2) because Defendant has acted or
refuse to act on grounds generally applicable to the Class, making
appropriate both declaratory and injunctive relief with respect to Plaintiff
and the Class as a Whole.

45. Alternatively, class certification is appropriate under Fed. R. Civ. P.
23(b)(3) because fact and legal questions common to Class and Subclasses
Members predominate over affecting only individual Class and Subclasses
Members, and because a class action is superior to other available
methods for the fair and efficient adjunction of this litigation.

46. Judicial economy will be served by maintaining this lawsuit as a
class action in that it is likely to avoid the burden that would be
otherwise placed upon the judicial system by the filing of numerous
similar suits by people with the visual disabilities throughout the United
States.

FIRST CAUSE OF ACTION
VIOLATIONS OF THE ADA, 42 U.SC.§12181 et seq.

47. Plaintiff, on behalf of himself and the California State Sub-Class
Members, repeats and realleges every allegation of the preceding
paragraphs as if fully set forth herein paragraph as if fully set forth
herein.

48. Section 302(a) of Title Ill of the ADA, 42 U.S.C § 12101 ET seq.,
provides:

No individual shall be discriminated against on the basis of disability in
full and equal enjoyment of goods, services, facilities, privileges,
advantages, or accommodations of any place of public accommodation

13
Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 14 of 23

by any person who owns, leases (or leases to), or operates a place of
public accommodation.

42U.S.C § 12182(a).

49. Defendant’s retail stores are public accommodations within the
definition of Title II of the ADA, 42 U.S.C. § 12181(7). Defendant’s
Website is a service, privilege, or advantage of Defendant’s retail stores.
The Website is a service that is heavily integrated with these locations
and is a gateway thereto.

50. Under Section302(b)(1) of Title Ill of the ADA, it is unlawful
discrimination to deny individuals with disabilities the opportunity to
participate in or benefit from the goods, services, facilities, privileges,
advantages, or accommodations of an entity. 42 U.SC. § 12182(b)(1)(A)(i).

51. Under Section 302(b)(1) of Title 111 of the ADA, it is unlawful
discrimination to deny individuals with disabilities an opportunity to
participate in or benefit from the good, services, facilities, privileges, or
accommodation, which is equal to the opportunities afforded to other
individuals.

42 U.S.C §12182(b)(1)(A)(ii).

52. Under section 302(b)(2) of Title Il! of ADA, unlawful discrimination
also includes, among other things:

[A] failure to make reasonable modifications in policies, practices, or
procedures, when such modifications are necessary to afford such goods,
services, facilities, privileges, advantages, or accommodations to
individuals with disabilities, unless the entity can demonstrate that
making such modifications would fundamentally alter the nature of such
goods, services, facilities, privileges, advantages or accommodations; and
failure to take such steps as may be necessary to ensure that no
individual with a disability is excluded, denied services, segregated or
otherwise treated differently than other individuals because of the
absence of auxiliary aids and services, unless the entity can demonstrate

14
Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 15 of 23

that taking such steps would be fundamentally alter the nature of the
good, service, facility, privilege, advantage, or accommodation being
offered or would result in an undue burden.

42 U.S.C. §1282(b)(2)(A)(ii)-(iii).

53. The acts alleged herein constitute violations of Title Ill of the ADA,
and the regulations promulgated thereunder. Plaintiff, who is a member
of protected class of persons under the ADA, has a physical disability that
substantially limits the major life activity of sight within the meaning of
42 U.SC. §§ 12102(1)(A)-(2)(A). Furthermore, plaintiff has been denied full
and equal access to the Website, has not been provided services that are
provided to other patrons who are not disabled, and has been provided
services that are provided to other patrons who are not disabled, and has
been provided services that are inferior to the services provided to non-
disabled persons. Defendant has failed to take any prompt and equitable
steps to remedy its discriminatory conduct. These violations are ongoing.

54. Under 42 U.S.C § 12188 and the remedies, procedures, and rights
set forth and incorporated therein, Plaintiff, requests relief as set forth
below.

SECOND CAUSE OF ACTION
VIOLATIONS OF THE NYSHRL

55. Plaintiff, on behalf of himself and the California State Sub-Class

Members, repeats and realleges every allegation of the preceding paragraphs as
if fully set forth herein.

56. N.Y. Exec. Law § 296(2)(a) provides that is “an unlawful discriminatory
practice for any person, being the owner, lessee, proprietor, manager,
superintendent, agent or employee of any place of public accommodation...
because of the... disability of any person, directly or indirectly , to refuse,
withhold from or deny to such person any of the accommodations, advantages,
facilities, or privileges thereof.”

15
Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 16 of 23

57. Defendant's physical locations are located in State of California and
throughout the Untied States and constitute public accommodations within the
definition of N.Y. Exec. Law § 292(9). Defendant’s Website is a service, privilege
or advantage of Defendant. Defendant’s Website is a service that is heavily
integrated with these physical locations and is a gateway thereto.

58. Defendant is subject to New York Human Rights Law because it owns and
operates its physical locations and Website. Defendant is person within the
meaning of N.Y. Exec. Law § 292(1).

59. Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or
remove access barriers to its Website, causing its Website and services
integrated with Defendant’s physical locations to be completely inaccessible to
the blind. This inaccessibility denies blind patrons full and equal access to
facilities, goods and services that defendant makes available to the non-
disabled public.

60. Under California’s law unlawful discriminatory practice includes, among
other things, “a refusal to make reasonable modifications in policies, practices,
or procedures, when such modifications are necessary to afford facilities,
privileges, advantages, or accommodations to individuals with disabilities,
unless such person can demonstrate that making such modifications would
fundamentally alert the nature of such facilities, privileges, advantages, or
accommodations being offered or would result in an undue burden.

61. Under California’s law unlawful discriminatory practice also includes, “a
refusal to take such steps as may be necessary to ensure that no individual with
a disability is excluded or denied services because of the absence of auxiliary
aids and services, unless such person can demonstrate that taking such steps
would fundamentally alter nature of facility, privilege, advantage or
accommodation being offered or would result in an undue burden.

62. Readily available, well-established guidelines exist on the Internet for
making websites accessible to the blind and visually impaired. These guidelines
have been followed by other large business entities and government agencies in
making their website accessible, including but not limited to: adding alt-text to
graphics and ensuring that all functions can be performed using a keyboard.
Incorporating the basic components to make its Website accessible would
neither fundamentally alter the nature of Defendant’s business nor result in an
undue burden to Defendant.

16
Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 17 of 23

63. Defendant’s actions constitute willful intentional discrimination against
the class on the basis of disability in violation of the NYSHRL, N.Y. Exec. Law §
269(2) in that Defendant has:

a. Constructed and maintained a website that is inaccessible to blind class
members with knowledge of the discrimination; and/ or

b. Constructed and maintained a website that is inaccessible to blind class
members with knowledge of discrimination; and/ or

c. Failed to take actions to correct these access barriers in the face of
substantial harm and discrimination to blind class members.

64. Defendant has failed to take any prompt and equitable steps to remedy
their discriminatory conduct. These violations are ongoing.

65. Defendant discriminates, and will continue in the future to discriminate
against Plaintiff and California State Sub-Class Members on the basis of
disability in the full and equal enjoyment of the goods, services, facilities,
privileges, advantages, accommodations and/ or opportunities of Defendant’s
Website and its physical locations under § 269(2) et seq. and or its
implementing regulations . Unless the Court enjoins Defendant from continuing

to engage in these lawful practices, Plaintiff and Sub-Class Members will
continue to suffer irreparable harm.

66. Defendant’s actions were and are in violation of New York State Human
Rights Law and therefore Plaintiff invokes his right to injunctive relief to remedy
the discrimination.

67. Plaintiff is also entitled to compensatory damages, as well as civil
penalties and fines under California’s law is entitled to damages for each
and every offense

68. Plaintiff is also entitled to reasonable attorney’s fees and costs.

69. Under California’s law and the remedies, procedures, and rights set forth
and incorporated therein Plaintiff prays for judgment as set forth below.

THIRD CAUSE OF ACTION
VIOLLATION OF THECALIFORNIA STATE CIVIL RIGHTS LAW

17
Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 18 of 23

70. Plaintiff, on behalf of himself and the New York State Sub-Class
Members, repeats and realleges every allegation of the preceding
paragraphs as if fully set forth herein.

71. Plaintiff served notice thereof upon the Department of Justice

72.California’s law provides that “all persons within the jurisdiction of
this state shall be entitled to the full and equal accommodations,
advantages, facilities, and privileges of any places of public
accommodations, resort or amusement, subject only to the conditions,
resort or amusement, subject only to the conditions and limitations
established by law and applicable alike to all persons. No persons, being
the owner, lessee, proprietor, manager, superintendent, agent, or
employee of any such place shall directly or indirectly refuse, withhold
from, or deny to any person any of the accommodations, advantages,
facilities, and privileges thereof. . .”

73.California’s Civil Rights law provides “no person because of... .
disability, as such term is defined in section two hundred ninety-two of
executive law, be subjected to any discrimination in his or her civil rights,
or to any harassment, as denied in section 240.25 of the penal law in the
exercise thereof, by any other person or by any firm, corporation or
institution, or by the state or any agency or subdivision.”

74. Defendant’s Sacramento City physical locations are sales
establishments and public accommodations within the definition of
California’s Civil Rights Law, Defendant’s Website is a service, privilege or
of Defendant and its Website is a service that is heavily imagined with
these establishments and is a gateway thereto.

75. Defendant is subject to California’s Civil Rights Law because it owns
and operates its physical locations and Website. Defendant is a person
within the meaning of California Civil law

76. Defendant is violating California Civil Law in refusing to update or
remove access barriers to its website, to its Website, causing its Website
and the services integrated with Defendant’s physical locations to the
completely inaccessible to the blind. This inaccessibility denies blind
patrons full and equal access to the facilities, goods and services that
defendant makes available to the non-disabled.

18
Case 2:20-cv-00513-TLN-EFB. Document 1 Filed 03/06/20 Page 19 of 23

77. —California’s Civil law states that “any corporation which shall violate
any of the provisions. .shall for each and every violation thereof be liable
to a penalty of not less than one-dollars nor more than five-hundred
dollars, to be recovered by the person aggrieved thereby . . .”

78. Under California’s law “Any person who shail violate any of the
provision s of the for going the civil law, or who shall aid or incite the
violation of any of said provisions shall for each and every violation
thereof be liable to a penalty of not less than $4000.00doliars nor more
than five-hundred dollars, to be covered by the person aggrieved thereby
in any court of competent jurisdiction in the county in which the
defendant shall reside. . .”

79. Defendant has failed to take any equitably steps to remedy its
discriminatory conduct. These violations are ongoing.

80. Defendant discriminates, and will continue in the future to
discriminate against Plaintiff and California State Sub-Class members on
the basis of disability are being directly or indirectly refused, withheld
from, or denied the accommodations, advantages, facilities and privileges
there of in § 40 et seq. and/ or its implementing regulations.

81. Plaintiff is entitled to compensatory damages of four thousand
dollars per instincts, as well as civil penalties and fines under California’s
Civil law for each and every offense.

FORTH CAUSE OF ACTION

VIOLSTIONS OF THE UCRA

82. Plaintiff, on behalf of himself and the Sacramento City Sub- Class
Members, repeats and realleges every allegation of the preceding paragraphs as
if fully set forth herein.

83. California’s Civil law provides that” It shall be an unlawful discriminatory
practice for any person, being the owner, lessee, proprietor, manager,
superintendent, agent or employee of any place or provider of public
accommodation, because of. . . disability. . . directly or indirectly, to refuse,
withhold from or denied to such person, any of the accommodations,
advantages, facilities or privileges thereof.”

19
Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 20 of 23

84.TDefendant’s locations are public accommodations within the definition of
California’s Civil law and its Website is a service that is heavily integrated with
its establishments and is a gateway thereto.

85. Defendant is subject to UCRA because it owns and operates its physical
locations in the City of Sacramento and its Website, making it a person within
the meaning of California’s Civil law.

86. Defendant is violating California’s Civil law in refusing to update or
remove access barriers to Website, causing its Website and the services
integrated with its physical locations to be completely inaccessible to the blind.
This inaccessibility denies blind patrons full and equal access to facilities, goods,
and services that Defendant makes available to non-disabled public.

87. Defendant is required to ‘make reasonable accommodation to the
needs of persons with disabilities. .. any person prohibited by the provisions of
[§ 8107et seq.] from discriminating on the basis of disability shall make
reasonable accommodation to enable a person with a disability to. .. enjoy the
right or rights in question provided that the dis ability is known or should have
been known by the covered entity.’

88. Defendant’s actions constitute willful intentional discrimination against the
City Sub-Class on the basis of a disability in violation of the California Civil law in
that Defendant has:

a. Constructed and maintained a website that is sufficiently intuitive
and /or obvious that is inaccessible to blind class members; and/or

b. Constructed and maintained a website that is sufficiently intuitive
and/or obvious that is inaccessible to blind class members; and/or

c. Failed to take actions to correct these access barriers in the face of
substantial harm and discrimination to blind class members.

89. Defendant has failed to take any prompt and equitable steps to remedy
their discriminatory conduct. These violations are ongoing.

90. As Such, Defendant discriminates, and will continue in the future to
discriminate against Plaintiff and members of the proposed class and subclass
on the basis of disability in the full and equal enjoyment of the goods, services,
facilities, privileges, advantages, accommodations and/or opportunities of its
Website and its establishments under and/or its implementing regulations.

20
Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 21 of 23

Unless the Court enjoins Defendant from continuing to engage in these unlawful
practices, Plaintiff and members of the sub-class will continue to suffer
irreparable harm.

91. Defendant’s actions were and are in violation of the UCRA and therefore
Plaintiff invokes his right to injunctive relief to remedy the discrimination.

92. Plaintiff is also entitled to compensatory damages, as well as civil
penalties and fines under California’s law and punitive damages

93. Plaintiff is also entitled to a reasonable attorneys’ fees and costs.

94. Under California Civil law and the remedies, procedures, and rights set
forth and incorporated therein Plaintiff prays for judgement as set forth below.

FIFITH CAUSE OF ACTION
DECLARATORY RELIEF

95. __ Plaintiff, on behalf of himself and the Class and New York State and City
Sub-Classes Members, repeats and realigns every allegation of the preceeding
paragraphs as if fully set forth herein.

96. An actual controversy has arisen and now exists between the parties in
that Plaintiff contends and is informed and believes that Defendant denies, that
its Website contains access barriers denying blind customers the full and equal
access to the goods, services and facilities of the of its Website and by extension
its physical locations, which Defendant owns, operates and controls and fails to
comply with applicable laws including, but not limited to, Title Ill of the
Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296
et seq., and N.Y.C. Admin. Code §8-107, et seq., prohibiting discrimination
against the blind.

97. A judicial declaration is necessary and appropriate at this time in order to
that each of the parties may know their respective rights and duties and act
accordingly, an among those issues but not limited to is that Plaintiff seeks the
Court to declare and define the term words or phase “independently usable’ as
those terms apply to the ADA law.

99. Defendant is also violating the UCRA, Civil Code § 51 et seq., because the
conduct alleged herein violates various provisions of the ADA, 42 U.S.C.
§12181et seq., as set forth above. Section 51(f) of the Civil Code provides that a

21
Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 22 of 23

violation of the right of any individual under the ADA also constitutes a violation
for the UCRA.

100. The actions of the Defendants violate UCRA, Civil Code § 51 et seq., and
Plaintiff is therefore entitled to injunctive relief remedying the discrimination.

101. Plaintiff is entitled to statutory minimum damages pursuant to Civil Code
§ 52 for each and every offense.

102. Plaintiff is also entitled to reasonable attorneys’ fees and costs.

PRAYER

Wherefore, Plaintiff prays for judgment against Defendant as follows;

1. A Declaratory Judgment that at the commencement of this action
Defendant was in violation of the specific requirements of Title Ill of the
ADA 42 U.S.C § 12181 et seq., and the relevant implementing regulations
of the ADA, for Defendant’s failure to take action that was reasonably
calculated to ensure that its websites and mobile applications are fully
accessible to, and independently usable by, blind and visually-impaired
individuals;

2. A preliminary and permanent injunction enjoining Defendant from
violating the ADA, 42 U.S.C. § 12181 et seq., and/or the UCRA, Civil Code §
51 et seq. with respect to its website Dominos.com

3. A preliminary and permanent injunction enjoining Defendant from
violating the ADA U.S.C. Sec. 12181 et seq., and/or the UCRA, Civil Code
Sec. 51 et seq. with respect to its Mobile Application;

4. Apreliminary and permanent injunction requiring Defendant to take the
steps necessary to make Dominos.com readily accessible to and usable by
blind and visually-impaired individuals; .

5. Apreliminary and permanent injunction requiring Defendant to take the
steps necessary to make Domino’s Mobile Application readily accessible
to and usable by blind and visually impaired individuals;

6. An award of stator minimum damages per violation pursuant to Sec. 52(a)
of the California Civil Code;

22
Case 2:20-cv-00513-TLN-EFB Document1 Filed 03/06/20 Page 23 of 23

7. For attorneys fees and expenses pursuant to all applicable laws including.
Without limitation, pursuant to 42 U.S.C. Sec. 12188(a)(1), and California
Civil Code Sec. 52(a);

8. For pre-judgment interest to the extent permitted by law;

9. For cost of suit; and

10.For each other and further relief as this Court deems just and proper.

DEMAND FOR JURY TRIAL

Plaintiff hereby respectfully requests a trial by jury on all appropriate
issues raised in this Complaint.

Dated March 09, 2020

Respectfully Submitted

La

Kirk D. Williams

SUM
SUM
SUM
SUM
SUM
SUM
SUM

23
